Case 2:20-cv-10949-LVP-MJH ECF No. 31-2 filed 04/27/20   PageID.1024   Page 1 of 4




                        Appendix A
Case 2:20-cv-10949-LVP-MJH ECF No. 31-2 filed 04/27/20             PageID.1025   Page 2 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 JAMAAL CAMERON; RICHARD BRIGGS; RAJ LEE;
 MICHAEL CAMERON; MATTHEW SAUNDERS,
 individually and on behalf of all others similarly situated,

        Plaintiffs,
                                                                Case No. 20-cv-10949

                               v.                               Hon. Linda V. Parker
 MICHAEL BOUCHARD, in his official capacity as
 Sheriff of Oakland County; CURTIS D. CHILDS, in his
 official capacity as Commander of Corrective Services;
 OAKLAND COUNTY, MICHIGAN,

        Defendants.




                      DECLARATION OF MICHAEL CAMERON

 I, Michael Cameron, declare:

 I make this declaration based upon my own personal knowledge, and if called to
 testify, I could and would do so competently.

 1)     I am 42 years old. I am currently serving my sentence at the Oakland County
 Jail (“the Jail”). I have been at the Jail since January 23, 2020. I am housed in the
 Annex.

 2)     There are approximately 60 people housed in my dorm and we sleep on bunk
 beds. Tuesday April 21, 2020 was the first time since the presence of COVID-19 in
 the Jail that I observed deputies rearrange the layout of the bunks, to try and create
 six feet of space between the bunks. Even with the bunks being shuffled around,
 there still isn’t the necessary six feet of space between every single bunk.

 3)    It is common knowledge that there has been a mass outbreak of COVID-19 in
 the main Jail building. There were signs posted in the Jail saying that if you deny
 your work detail as a trustee you will be sent back to the main Jail. On Wednesday,
 April 22, 2020 they took those signs down. On this same day, they also posted
Case 2:20-cv-10949-LVP-MJH ECF No. 31-2 filed 04/27/20        PageID.1026    Page 3 of 4



 additional signs about COVD-19 and passed out masks to every single person in my
 dorm.

 4)     On the morning of April 23, 2020, we were told by the guards that we cannot
 get off our bunks without wearing our masks, and if we did, we would be sent to the
 main Jail. It makes no sense to me that they would punish people for not wearing
 masks by sending them to the main Jail building where there are over 30 confirmed
 cases of COVID-19. In my opinion, that would only make the outbreak even worse.

 5)     I didn’t know why all of these new changes inside the Jail like posting
 COVID-19 signs everywhere, handing out masks to every single person, and moving
 the bunks around were being implemented so quickly. But, on the morning of April
 23, 2020 I observed a gentleman conducting an inspection of the Jail. I realize now
 that these new changes were because they were scrambling to make it look like they
 had been providing us with all of these protective measures prior to the inspection.

 6)     The deputies sit next to each other in an area called the “bubble” which is a
 control room in the middle of the dorm. On the day of the inspection all of the
 deputies inside the bubble were wearing their masks. The day after the inspection on
 April 24, 2020, I noticed that several deputies were sitting inside the bubble without
 their masks on.

 7)     Today, on April 25, 2020, one of the deputies woke an inmate in my dorm at
 6:30am and asked him to sweep the floor. This inmate refused because his cleaning
 shift hadn’t started yet. The deputy decided to discipline him by packing up his stuff
 and moving him out of the annex. Typically, when people get moved out of the
 annex, they get sent to the main Jail building.

 Under 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
 true and correct.



                  *SIGNATURE FOLLOWS ON THE NEXT PAGE*




 April 25, 2020                         /s/ Michael Cameron
                                        Michael Cameron
Case 2:20-cv-10949-LVP-MJH ECF No. 31-2 filed 04/27/20        PageID.1027    Page 4 of 4



                                        *consent for signing given telephonically

 Due to the COVID-19 crisis, it was not possible to obtain a written signature on the
 above declaration. I am an attorney admitted to the District of Columbia. On April
 25, 2020, I personally spoke with Michael Cameron and read this declaration to him.
 Michael Cameron told me that the information in the above declaration is true, and
 gave me verbal consent to sign on his behalf.

 I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is true
 and correct.

                                               /s/ Krithika Santhanam
                                               Krithika Santhanam
